Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 1 of 37




                   Exhibit A
                  Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 2 of 37

.. '
                                                      ~~
                                       .2 ..rl- L
                                       . , !..   1     - .~.       L  t '. _
 0                                             day of r--1 .i _~
             AGREEMENT made the •f·J.,.C·j .r;rt,               ,.               , 1977,
         -                                           I                   '
        by and between ZEMBU PRODUCTIONS, INC., c/o Marshall Morris
        Powell & Silfen, 130 West 57th Street, New York, New York
        10019 (hereinafter referred to as "Produce r") and JAMES
        MTUME professionally known as "MTUME", P.O. Box 1093, Newark,

        New Jersey 07101 (hereinafter referred to as "·A rtist                      11
                                                                                         )   •




                                      WI TNESSETH:

             1.      As used h e r ein , t he following t erms shall have the
       · following meanings:
             "MASTER .. or "MASTER RECORDINGS" - An acetate, lacquer
        or wax disc, or magnetic tape or wire or such other material
        or device now or herea fter known, which is used or useful in
  0     the recording of sound or sound and visual images, including
        at Producer's option, visual reproductions ' (photographic or
        otherwise) of the p erfo rmance by Artist , from which phonog raph
        records and sight-and-sound recordings may be manufactured.
             "LP" or "PHONOGRAPH RECORD ALBUM'' - Shall mean one or
       more 12-inch, 33-l/3 rpm records, or the equivalent thereof ,
        sold in a single package and shall .include all sides, whether
        or not released, which are recorded hereunder.
             "PHONOGRAPH RECORDS" or                     11
                                                              RECORDS" - Shall mean phonograph
        records and record albums of any r.p.m. and any devices for
        the reproduction of sound .or sound and visual images (e.g.
        "sight and sound" devices) on any material which may now or


   0
      Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 3 of 37
                                                                          \


                                                                                  I   {




hereafter be known, including, but not limited to, discs of
wax, vinyl, or any other composition or pre-recorded tape,                    0
cartridges or wire .
     "PRODUCER" - Shali, wherever      conte~t   permits or requires
herein, be deemed to mean, include and refer to the Producer
named above, and all assignees, designees and licensees of
the Producer named above .
     "COMPOSITION" - Shall mean a musical composition or
medley cons i s ting of words and/or music, whether in the form
of instrumental and/or vocal music, embodied on a master.
     2.     Producer hereby engages Artist to render Artist's
exclusive personal services as a recording       ~rtist     as Producer
may require , including, without limitation, reasonable
advertising and promotional services in connection with the
production of phonograph records, and Artist hereby accepts                   0
such engagement and agrees to render such        ~ervices    for
Producer to the best of Artist's ability for an initial
period of one (1) year conunencing the date· hereof and
                                           .
during all extensions thereof as hereinbelow set forth (the
initial    p~riod   and all extensions, if any, hereinafter
referr~d   to as the "term").     Each year of the term is hereinafter
sometimes called a "contract year ...
     3.     During each contract year, Company shall request
and Artist shall perform for the recording of one (1) LP
phonograph record album.       During each contract year Producer




                                    - 2-
                                                                          0
     '•            Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 4 of 37
..        s~all   have the right to request and upon such i_quest Artist

          shall perform for the recording of one (1) additional LP
0         phonograph record album during each contract year.             Compositions

          to be recorded shall be mutually agreed upon by Producer and

          Artist and each recording shall be subject to Producer's approval

          as satisfactory for the manufacture and sale of phonograph

          record s .     The Masters to be recorded by Artist pursuant to this
          agreement shall. not include masters record ed at a "live" or "in

          conce rt" performance unless Producer shall have consented in

          writing t hereto.      Upon Producer's request, Artist will

          record and re-record any composition until a master record

          wh ich, i n Producer's judgme nt, is commercially satisfactory

          sha ll h a v e been obtained.    All recordings shall be made upon

          r e asonable notice to Artist at such stud i o and times as

          Producer may designate subject to Artist' s r e asonable availability.
0         It is agreed that Artist shall give written notice to Producer

          of any date or dates that       ~..rtist    shall be unavailable for
          recording or rerecording at least fifteen (15) days in

          advance of such unavailable date or dates.

                  In the event that, during any contract year Artist does

          not   reco~d    the number of recordings requested by Producer pur-
          suant to this Paragraph 3, Producer shall have the right, in

          addition to its other rights and remedies hereunder,            ~o

          extend the expiration of the then current contract year and

          Artist's obligations hereunder until the expiration of four

          {4} months after the completion of Artist's· said recording

          obligations.       The expiration date of said four (4) month


0                                                          .I
                                                     -3-
     Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 5 of 37
                                                                           '   ,.



period shall be deemed substituted for the expiration date of          0
such contract year and the date of commencement of subsequent
contract years shall be deemed extended accordingly.

     4.    {a)   Artist warrants and represents that there is

not in existence or effect any contract, arrangement or

commitment for the future rendition of Artist's services in

which Artist has granted to any person, firm or corporation

any right or authoriza t ion to reproduce or permit or authorize

others to reproduce Artist's voi ce or any performance by

Artist for the purpose of manufac turing, selling, advertising

or otherwise dealing with r e spect     to phonograph records or

allied products.

           (b)   Artist further warran ts and represents that

neither Artist nor any other person, firm or corporation has           0
any interest in, nor will own any recordings of Artist•s

performances which can or may be released in connection with

lhe manufacture or s ale o f phonog r a ph rec ords during the

term hereof except which are listed on Exhibit A annexed hereto

and made a part hereof.

           (c)   Artist covenants that during the term hereof

and during any renewal term hereof, as same may be extended

pursuant to Paragraphs 3, 7 and 9 h e reof (and including any

periods of · suspension) :




                                     - 4-
                                                                       0
             Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 6 of 37

'   '



    0                     (i}   Artist will record exclusively for
        Producer or as Producer may designate.
                         (ii)   Artist will not perform for any party
        other than Producer in connection with, or for the purpose of,
        making phonograph records.
                        (iii)   Artist will not license or authorize any
        other person, firm or corporation to use Artist's name, likeness
                                                               ~


        or any other identification in connection with ·any phonograph
        records made in violation of, or in any manner inconsistent with
        this Agreement, and Producer may, in its own name or in Artist's
        name, take all steps necessary at law or in equity to prevent
        any such use.
                         (iv}   Artist will not, without Producer's prior
    Q   written consent, record hereunder any composition previously
        recorded by Artist, for himself or any other person, firm or
        corporation.
                          (v)   Art ist will not, at a ny time, enter into
        any .agreement, arrangement or commitrl}ent in violation of or
        inconsistent with this Agreement, or which may prevent or
        impair Producer's full enjoyment of the rights granted
        Producer hereunder.
                         (vi)   Artist will not, until five (5) years
        after the termination of this Agreement, or any extension or




                                        -s~
    0
      Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 7 of 37      ..


renewal thereof, make, perform, distri'bute or sell or
authorize or permit any other party to make, distribute or
                                                                           0
sell or otherwise deal with phonograph records {or devices
for similar purposes} embodying any performance by Artist of
a Composition recorded by Arti st during the term of this
Agreement or any extension or renewal thereof.           In the event
           .                               '

of a breach by Artist of the provisions of this sub-division
(vi}, then in addition to any right or remedy which Producer
may have by law or otherwise, Artist shall automatically be
deemed to have waived all future royalties from s a l es of
records from such Artist's recordings which may ac c r ue
hereunder after the date of such breach.

               (d)   Artist further covenants that during the term
of this Agreement or any extension thereof, Artist will not
                                                                            0
enter into any arrangement, commitment or agreement for
Artist's rendition of his services in any manner including,
without limiting the generality of the foregoing, live
stage, motion picture and television performances, unless
Artist shall first, in connection with such arrangement,
commitment or agreement, obtain an express provision that
neithe~   such performance nor any such recording thereof will
be used, directly or indirectly, for the purpose of making
phonograph records unless Artist shall have obtained the
express written consent of Producer which shall not be
unreasonably withheld.        If, during the term   of   this Agreement,
or any extensions hereof, Artist performs in a motion picture
or stage performance any musical composition, the mechanical                    0
                                     -6-
 '.          Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 8 of 37

      · " first license'' of which has not yet been issued or granted

      by the copyright proprietor thereof, Artist will use his

      reasonable efforts to assist Producer in procuring from sai¢

      proprietor the mechanical "first license" upon terms favorable

      to Producer or its designe e.      Recordings embodying the

      performance by Artist reproduced from soundtracks, original

      cast recordings or similar     reproduct~ons    with respect to
      which Producer has ·acquired the rights to reproduce and sell

      phonograph records made therefrom shall, at Producer's

      option, be deemed to be performances recorded by Artist

      hereunder.
                   {e)   In the event that Producer shall enter into an

      agreement with CBS Records, or any affiliate thereof, to supply

       the services of Artist to such entity pursuant to this agreement,

c=)   CBS . Records or its designee shall be deemed a third party

      beneficiary in connection with this Paragraph 4.

            5.     (a)   All Masters recorded during the term of this

      agreement and all derivatives manu fa ctured therefrom, togethe r

      with.the parformances embodied therein shall from the inception

      of their creation, be entirely and forever the property of Producer,

       throughout the world free from any claims whatsoever by

      Artist· or any person, firm or corporation deriving any

       rights or interests from Artist: and Producer or its designee

       shall have the right to copyright the Masters in Producer's

      or its designee's name as the owner and author thereof and to

       secure any and all renewals of such copyright.         Without

       limiting the generality of the foregoing,. Producer shall

0
                                          -7-
      Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 9 of 37


• have the exclusive and perpetual right to all of the products
                                           •
 of Artist's services nereunder, including, but not limited
 to, the exclusive right throughout the world:
                                                                        0
                   (i)   To manufacture, adveEtise, sell, lease, .
  license or otherwise use or dispose of ih any or all fields
  of use, and by any method now or hereafter known, throughout
  the world, phonograph records and other reproductions
  embodying the performances to be recor ded hereunder, upon
  such terms and conditions as Producer may elect, or at
  Producer's discretion, to refrain the refrom.       Producer makes
  no representation or warranty that a ny minimum number of
  records will be manufactured or s old pursuant hereto by it
  or any of its subsidiaries, affiliates, licensees, assignees
  or designees.   "Single" records may be taken from an album
  release, and an album may contain "single" releases.
                  (ii)   To couple on recordings, performances by
                                                                        0
  Artist with performances by other artists and to require
  Artist to perform jointly with other artists for the purpose
  of producing records hereunder.      Notwithstanding the foregoing,
  it is agreed that with respect to phonograph records embodying
 Masters   rec~rded   by Artist pursuant to this agreement and
  sold in the United States during the term of this agreement,
  such master recordings shall not, without Artist's written
 consent, which consent shall not be unreas.o nably withheld, be? coupled
  on "pop singles 11 with master recordings not embodying Artist's




                                 -8-
        Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 10 of 37




0   performances nor, except in respect of promotional records

    or recordings for use on or in means of transportation, will

    more than one master ' recording made by the Artist hereunder·

    be so coupled on any other record without Artist's consent

    which consent shall not be unreasonably withheld.         It is further
    understood and agreed, that Artist shall not be required           to

    perform hereunder together with any such other artist unless

    the parties hereto shall have consented thereto, and no such
    joint recording shall be counted toward the fulfillment of

    the minimum recording obligation unless Producer shall specifically
    consent thereto.
                  (iii)   To use and publish and to permit others

    to use and publish Artist's name, professional and actual·,
0   photograph, likeness and biographical material in connection

    with the sale and exploitation of phonograph records produced
                                                  '
    hereunder; to write and publish and to permit others to

    write and publish articles concerning Artist for advertising

    and trade purposes in connection with the sale and exploitation

    of phonograph records recorded hereunder; to use and permit

    others to use as descriptive of Artist a phrase identifying

    Artist with the label of the manufacturer or distributor of

    records embodying Artist's performances hereunder.         Producer

    shall not use or authorize any direct endorsement by Artist

    without Artist's prior written consent      wh~ch   shall not be

    unreasonably withheld.


0                                     -9-
     Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 11 of 37


                  (iv)   To release phonograph records of the
compositions   performed by Artist and recorded hereunder
under any names, trademarks, or labels which Producer or its
                                                                        0
licensee may, from time to time elect.         I·t is understood and
agreed that with respect to the initial release of such
records in the United States, such records shall be released
on the Columbia Records or Epic ' Records label.

                   (v)   To publicly perform the phonograph
 records and to permit the public performance thereof by
 means of radio broadcasts, television, or by any othe r
 method now or hereafter known.
                  (vi)   The sole, exclusive and pe rpe tual
ownership of, and i n the sound recordings made here under,
 including but not limited to, all master recordings, matrices,
 similar devices, and records and other reproductions of the            0
 foregoing, together with all right of copyright therein now
 or in the future granted and the performances and all other
 elements a 11d "tracks" embodied in t he fo r.e going and i n such
 records or reproductions and the unlimited right to use said
 performances, elements and tracks separately or as a whole.
            (b)    Producer's right, title, interest and privilege
 (including, without limi tation, thos e enumerated in Paragraph




                                   - 10-


                                                                        0
         Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 12 of 37




~   S{a) above), to, or in connection with, any of the results
    or proceeds of Artist's services hereunder, shall survive ·
    and remain unaffected by the expiration, suspension or
    termination of this Agreement.
               (c)   Artist represents that Artist is now a member
    of, or will inunediately become a member of AFTRA and/or AF
    of M in accordance with the current applicable codes, or in
    with agreements between Producer and/or any assignees or
    designees of its rights hereunder, and will maintain such
    membership in good standing during the term hereof and the
    terms of any extensions hereof.         In the event that Producer
    shall enter into an agreement with CBS Records or any affiliate
    thereof, to supply the services of Artist to such entity pursuant
~   to this agreement, CBS Records or its designee shall be deemed
    a third party :Oeneficiary in connection . w~ th this subpara.graph (c).
                                                t.   .
               (d)   Artist acknowledges that Producer will have
    the right to produce, distribute, promote, advertise and
    sell as Producer sees fit, phonograph records recorded by
    other recording artists, whether or not same may be competitive
    with phonograph records recorded by Artist, without any
    limitation whatsoever, and whether or not such records
    recorded by other recording artists contain performances of




                                     -11-


0
    Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 13 of 37



the same or similar or d i ssimilar musical compositions or

other material as that recorded by Artist.
                                                                       0
     6.    Conditioned upon Artist's full and faithful per-

formance of all of the terms hereof, Producer will pay to

Artist in respect of recordings made hereunder, the following

total royalty upon the terms hereinafte r set forth :

           (a) (i)     On net sales in the United States of

records in the form of discs and tape , embodying performances
recorded by Artist pursuant to thi s agreement during the
first contract year of the term, a r oyalty of seven (7%}

percent of the retail price of s u c h records (less discounts}.

               (ii) On net sales in the Unite d States of

records in the form of discs and t a pe, embodying performances
re~orded by Artist pursuant to this agreement during tne

second and third contract years of the term, a royalty of
                                                                       0
eight (8%) percent of the retail listt.Price of such records

(less discounts).

               (iii)     On net sales in the United States of

records in the form of discs a nd tape, embodying performances

recorded by Artist pursuant to this agreement during the

fourth and fifth contract years of the term, a royalty of
nine (9%) percent of the retail 1 ist price of such records (l~~~




                                    - 12-


                                                                       q
                   Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 14 of 37
·.


        discounts).
0                       (b)   On net s a l e s outs i de the United States of
        records in the form of discs and tape, embo dying performances
        of Artist pursuant to this agreement, the royalty rate
        payable hereunder shall be computed at one-half (1/2) of the
        applicable royalty rate otherwise p ayabl e pursuant to this agree-
        ment and shall be based upon the suggested retail list price of
        such records in the country of manufacture, the United
        States, England or the country o f sale, as Producer shall
        eltJ-ct.     Such royal ties shall be comput ed in the national
        currency of the country to which the r e tail list price so
        selected applies and shall be credi t ed to Artist's royalty
        account hereunder at the same r a t e of exchange as. Producer
        is paid.
0                       (c)    ~i)   With respect to records sold on a
        "budget label" or "special label" (as the term "special
        label" is defined in Para graph ll(g) of the agreement dated
        Augus.t 15, 1975 between Producer and CBS Re.c ords) , the
        royalty rate shall be one-half (1/2) of the applicable
        royalty rates provided for in Paragraphs 6(a) and 6(b)
        above. ·
                              (ii)   For sales of records which include
        Masters subject hereto which are sold through the method
        known as "key outlet marketing 11 by distribution through


    I   retail fulfillment centers in conjunction with special
        advertisements .on radio or         telev~sion,   the.method known us
        direct mail or mail order, or by any combination of the



                                                 -13-
        Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 15 of 37




                                                                           0
methods set forth above, Producer will se.t up a fund equal
to fifty (50%) percent of Producer's royalty receipts from
such sales and Artist will receive a percentage of such fund
equal to a fraction the         numerate~   of which is seven (7) and
the denominator of which shall be seven (7) plus the royalty
rate   p~id   to the indi vidual producer of ·the Masters.      Notwith-
standing the foregoi ng , i f the individual producer of the Masters
is Jerry Schoenbaum or Skip Drinkwater, Artist shall receive
a · sum equal to fifty (50%) percent of Producer's receipts from
such sales in lieu of t he aforesaid payment.
                    (iii)   With respect to records sold through
record clubs, including, without limitation, the Columbia
                                                                           0
Records Club, or other similar plans or devices, the royalty
rate shall be one-fourth (1/4) of the applicable royalty
rates provided for in Paragraphs 6(a) and 6(b) above .
              (d)    Company shall have the right to sell records
under any merchandising plans or terms it may deem desirable.
No royalties shall be payable on records furnished as free
or bonus records to members, applicants or other participants
in any record club or to purchasers through any direct
distribution method, on records distributed for promotional
purposes, records sold and/or distributed to radio stations
or for use on transportation facilities to promote or stimulate



                                                                               0
                                        -14-
          Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 16 of 37




0   the sale of phonograph records, on records shipped on a no-

    charge basis or on records sold for scrap or as "cut-outs"

    or at less than fifty (50%) percent of the wholesale price.

    The royalty rate on records sold for use as premiums or

    promotional merchandise shall be one-half (1/2) of the

    applicable royalty rates provided for in Paragraphs G(a) or

    6(b) above and shall be based upon the price received for

    such records.

               (e)   Producer shall have the right to license

    recordings to other parties (a) for the phonograph record

    use on a flat fee basis and (b) for all other types of use

    on a flat fee or royalty basis.       Producer will set up a fund

    equal to fifty (50%) percent of Producer's royalty receipts
0   from such sales and Artist will receive a percentage of such

    fund equal to a fraction the numerator of which is seven (7)
                                                I.,

    and the denominator of which shall be seven (7) plus the

    royalty rate paid to the individual producer of· the Masters.

    Notwithstanding the foregoing, if the individual producer

    of the Masters is Jerry Schoenbaum or Skip Drinkwater, Artist

    shall receive a sum equal to fifty (50%) percent of Producer's

    receipts from such sales in lieu of the aforesaid payment.

               (f)   Notwithstanding any of the foregoing:

                     (i)   For purposes of computing royalties

    hereunder, any excise, sale or comparable or similar taxes




0
                                        -15-
     Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 17 of 37




                                                                             0
shall be excluded from the retail list pricei
                   (ii)   For purposes of computing royalties,

that portion of the price which is, or shall be, customarily

allocated by Company's licensee for packaging (such as

albwns, jackets, boxes or other types 0£ package or container)

shall be excluded; and
                  (iii)   Royalties shall be computed and paid for

upon one hundred (100%) percent of net sales (i.e., less

returns} for which payment has been received by Producer.

Notwithstanding the foregoing sentence, royalties with

respect to record clubs shall be computed and paid for upon

eighty-five (85%) per cent of sales (less returns) for which

payment has been received by Producer.                                       0
            (g)    No royalties shall be payable to Artist on net

sales until payment on such sales has       b~en   paid to and received by

Producer.   In the event Producer shall not receive paymen t

in United States dollars in the United States and Producer

shall accept payment in foreign currency, Producer may

deposit to Artist's credit (and at Artist's e xpense) in such

foreign currency, in a depository selected by Artist, any

payments so received as royalties applicable to this contract




 I                               -16-
                                                                             0
         Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 18 of 37

    which are then    paya~.e   to Artist, and Producer shall notify
    Artist thereof promptly.      Such payments shall be held in

0   trust for Artist's sole benefit.       Deposit as aforesaid shall
    fulfill Producer's obligations hereunder as to record sales
    to which such royalty payments are applicable.
                (h)   In the event the recordings made hereunder or
    any of them are coupled on a record with other recordings,
    the royalty hereunder shall be based upon that portion of
    the price which the number of sides· made hereunder which are
    embodied on such records bears to the aggregate number of
    all recordings embodied on such record.
                (i)   If any Master is recorded hereunder by Artist
    jointly with another artist or musician ta whom Producer is
    obliged to pay a royalty in respect of such side, (i) the
    roy~lty   rate to be used in determining the royalties payable
0   to Artist in respect of such master shall be computed by
    multiplying the royalty rate otherwise applicable thereto by
    a fraction, the numerator of which shall be one and the
    denominator of which shall be the total ntimber of royalty
    artists whose performances are embodied on such master, and
    (ii) in determining the portion of recording costs referred
    to in subparagraph (i} applicable to such Master which shall
    be charged against Artist's royalties, if and when earned,
    such proportion shall be computed by multiplying the aggregate
    amount of such recording costs by the same fraction used in




                                         -17-
      Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 19 of 37   .-
                                                                              . .·

determining the    ~oyalties   payable to Artist in respect of
such master.
                                                                         0
     It is specifically understood and agreed, however, that
Artist shall not be required to perform hereunder together
with any such other artist or artists unless Artist shall
have consented thereto, and that no such joint recording
                                    I



shall be counted toward the fulfillment of Artist's minimwn
recorqing obligation hereunde r     u~less   Producer shall speci-
fically consent, in writing , to count such j oint recording
toward the fulfillment o f such minimum recording· obligation.
           (j)    Accounti ng s as to royalties payabl e hereunder
shall be made by Produce r t o Arti s t within thirty (30) days
after Company is accoun ted to by i ts licensee(s}, together with
payment of accrued royalties, if any, earned by Artist
during the preceding half year less all advances and charges
                                                                          0
under this contract.     Statements need not Qe rendered by
Producer with respect to those accounting periods during
which less than Ten {$10.00) Dollars accrued royalties are
due and owing to Artist .      Artist shall be deemed to have
consented to all royalty statements and all other accounts
rendered by Producer to Artist, and said statements and
other accounts shall be binding upon· Artist and not subject
to any objection by Artist for any reason, unless specific
objection in writing, stating the basis thereof, is given by
Artist to Producer within eighteen (18) months from the date




                                  -18-
                                                                              0
               Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 20 of 37




                                               •
        rendered.    Artist shall have the right to appoint a certified
0       public accountant or attorney to inspect the books and
        records of Producer, insofar as the same pertain to the
        subject matter of this agreement, provided, however, that
        such inspection shall take place only upon reasonable notice,
        not more frequently than once in' any calendar year during
        which Artist receives a statement, and at the sole expense
        of Artist.    It is understood that royalties attributable to
        the sale of records recorded pursuant to this agreement
        shall be subject to any reserves retained by Producer's
        licensees and to any "free goods" policy maintained by such
        licensee.
                     (k)   As between Producer and Artist, Producer will
        advance all costs of recording Artist in respect of recordings
0       made hereunder, including but not limited to the cost of the
        following:     Studio rental, engineers, tapes, instrument hire
        and cartage, the recording fees for artist other th an i.rtist
        (including vocalist, musicians and leaders), individual
        producers, contractors, orchestrators, arrangers, copyists
        and others whose performances are embodied in the master
        recordings produced pursuant hereto, or whose producing
        services are used in connection therewith, travel and per
        diems for individuals involved in production of the Masters
        payroll taxes and the payments required to be made to the


                              I           -19-
                                                                         '
    0                          I
     Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 21 of 37




AFM Pension Welfare Fund, the 1'.FTRA Pension and Welfare               0
Fund, and to any other pension or weifare funds, payment to
which may be necessary by reason of contractual obligations
of Producer _or any assignee or licensee of Producer.
          All recording costs advanced by Producer hereunder
shall be charged   a~ainst   and deducted from royalties payable
to Artist pursuant to this agreement if and when earned.           In
addition to any other rights Producer may have, if Artist
should fail to appear or be late in appearing at the time
and place de s ignated by Producer for recording hereunder not
due to circumstances beyond Artist's control, Artist agrees
to pay to Producer all costs, expenses and charges incurred
or paid by Producer by reason thereof.
           (1)   The manufacture and sale of any records made           0
hereunder may be discontinued when, in the sole discretion
                                            r..
of Producer, they are no longer commercially satisfactory or
t he i r further sale and manufac tur e ceases to be profitable
or advisable.
           (m)   If with respect to any contract year, Producer
fails to request Masters sufficient to constitute the minimum
recording obligation provided for in Paragraph 3 hereof




                                -20-
                                                  I                         0
         Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 22 of 37




~   Producer shall have no liability to Artist whatsoev er,
                                                                      .
    unless Artist has at all times been ready, willing and able
    to record same, in which event Producer's only obligation to
    Artist as to such recordings shall be to pay Artist at the
    rate of union scale in full settlement of Company's obligation
    in connection therewith in which event the term of this agreement
    shall expire upon the expiration of such contract year; provided
    that all payments at the rate of union scale shall be char9ed
    against and recouped from royalties due Artist.

              (n)'   Producer shall be in sole and exclusive
    control of the distribution of phonograph records produced
    hereunder and shall have the right to clistribute, market and
    exploit the ·s ame directly or through any subsidiary or
~   affiliated company, franchise holder or licensee or distributor
    or any other person anywhere in the worldr        Without waiving
    any of its rights under the instant agreement, Producer will
    h a ve t he righ t , in good faith, to cancel eontracts entered
    into between Producer and any third party involving the
    distribution of phonograph records recorded hereunder, to
    adjust or settle claims or disputes against it of any kind
    and to give rebates, credits and allowances, and to accept
    and/or request "returns 11 to such extent as it may deem
    necessary, · reasonable or proper in its sole discretion.
    Phonograph records containing perfonnances by Artist may be


    \
0   I                                 -21-
    Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 23 of 37




sold separately or in groups with one or more other phonograph             0
records.
     7.    Artist acknowledges that Artist's performances and
services hereunder, and the rights and privileges granted to
Producer by Artist hereunder are of a special, unique,
unusual, extraordinary and intellectual character which
gives them a peculiar value, the loss of which cannot be
reasonably or adequately compensated for in damages in an
action at law, and that a breach by Artist of any of the
provisions of this Agreement wi ll cause Producer irreparable
injury and damage, and Prod uce r will be entitled to injunctive
and other equitable relief to prevent Artist's breach of
this agreement and Producer may, at i ts election, suspend
this agreement and its obligation to make any payments                     0
hereunder (including accrued royalties) for any period of
time during which Artist shall be in      b~each   hereof, and at
Producer's election, upon t he termin ation .or the suspension,
to extend the term hereof for a period equal to the s uspension
period and the unexpired portion of the term prior to the
suspension.   In such event, all subsequent option periods
shall be postponed accordingly.      If royalty payments have
been suspended, same shall not be resumed until Artist has




                                                                       I       0
          Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 24 of 37



    recorded the number of Masters which would have been recorded
G   but for the suspension.    The foregoing shall be in addition
    ta any other rights for damages or otherwise which Producer
    may have.
         8.     In the event Artist should be convicted of a
    felony, Producer shall be e ntitled in addition to any other
                                          '
    rights and remedies it may have hereunder, within thirty
    (30) days after s uch c o nnect i on, , to terminate the term of
    this agreeme nt by notice in wri ting to Artist.       Upon such
    termination, Producer shall be relieved of any liability for
    the executory portions of t hi s agreement.
         9.     If the performance of Producer's or Artist's
    obligations under this agreement is delayed or becomes
    impossible or impracticab l e by reason of any act of God ,
~   fire, earthquake, strike , labor disturbance, civil commotion,
    acts of government, its agencies or officer.s, any order, war
    (whether or not officially declared) regulation, ruling or
    a ction of any labor union or association of artists, musicians,
    composers or employees affecting Producer or the industry in
    which it is engaged, or delays in the delivery of materials
    and supplies or for any similar or dissimilar reason, Producer
    may suspend its obli gations under this agreement . for the
    duration of such delay, impossibility or impracticability,




                                  -2 3-

0
          Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 25 of 37

      .
&S   the case may be.       A number of days equal to the total of
                                .
all such days of· suspension shall be ' added to the then
                                                                             0
current term of this agreement.           In the event that any such
suspension hereunder exceeds six (6) rncint:hs and shall affect.
only Producer, Producer or Artist may, a-t its option, terminate
the term of this agreement by giving written notice to the
other party, in which event Prodlucer shall -have 'n o further
obligation to Artist except for royalties and othe r amounts
due (if any) from the sale of records theretofore recorded
hereunder.

      10.      This agreement shall inure to the bene fit of and
be binding upon the successors, permitted ass i gns, executors,
administrators, representatives, heirs and estate s of
the l?arties hereto.        Producer may, at its election, assign
without Artist's consent this agreement or any or all of its                 0
rights hereunder, or may license the same to to CBS, Inc.,
or any division, subsidiary or affiliate thereof, to any
other top recording company, to any company oi:.·med or cont.rolled
by or under common control with Producer or to any trans-
feree or purchaser of substantially all of Producer's assets
of stock.         Any other assignment may only be made with Artist's
written consent which shall not be unreasonably withheld.
If such assignee or licensee of Producer shall undertake to
perform Producer's obligations hereunder, then, upon any
such assignment, the term "Producer" as used herein shall



              I                                                                  0
               I                       -24-
           Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 26 of 37




c=)   mean and ref er to such assignee or licensee and Producer
      shall be free of any obligation or duties to Artist hereunder.
      Artist may not assign this agreement without Producer's
      consent.
          11.      Artist will, upon Producer's request, .appear on
      dates and at film studios or other locations to be desig-
      nated by Producer upon reasonable notice to Artist, for the
      filming, taping or other permanent fixation of audiovisual
      reproductions of performances to be rendered by Artist
      hereunder.     In connection therewith, Producer or Producer's
      designee will make a payment to Artist, as an advance against
      Artist's royalties hereunder for the services performed by
      Artist pursuant to the terms of this Paragraph 11, within a
c=)   reasonable time after the completion thereof, at the rate of
      appropriate union scale.
           During the term hereof, Artist will from time to time,
      at Producer ' s request and expense, whenever the      s~ne   will
      not unreasonably interfere with other professional activities
      of Artist, appear for photography, poster and cover art
      etc.; and will perform other reasonable promotional services
      under.direction of Producer or Producer's nominees.
          12.      This contract sets forth the entire agreement
      between Producer and Artist with respect to the subject
      matter hereof.     No modification, amendment, waiver, termination
      or discharge of this Agreement or any provisions hereof



 0
                                   -25-
      Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 27 of 37



 shall be binding upon either party uniess confirmed by a
 written instrument signed by such par.t y.      No waiver by a
                                                                         0
 party of any provision of this contract or of any default
 hereunder shall affect such party's rights thereafter to
 enforce such provision or to exercise any right or remedy in
 the event of any other default, whether or not similar.
     13.    Notwithstanding the acceptance of the terms hereof
 by Artist, this contract shall not be deemed executed, and
 shall not become binding upon Producer until signed by
 Artist and countersigned by Producer's duly authorized
 officer.   The invalidity or unenforceability of any provision
 hereof shall not affect the validity or enforceability of
 any other provision hereof.      'l'his contract shall be deemed
 to have been made in the State of New York, and its validity,
 construction and effect shall be governed by the internal
                                                                         0
 laws of the State of New York, applicable
                                        ... to agreements
 wholly performed therein.
     14.    All notices which Producer shall give to Artist
 hereunder and all statements, royalties and other payments
which are due Artist hereunder, shall be addressed to Artist
· at Artist's address as first hereinabove set forth, until
 Artist shall give Producer written notice of a new address.
 All notices hereunder given to Producer shall be sent to
 Producer at its address first hereinabove set forth.          All
 notices except royalties, statements and payments shall be




                              -26-
                                                                         0
                        Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 28 of 37
     ·.
·.
              s~rved    by registered or certified mail, return receipt
     C        requested.     The date of mailing of any sue~ notice shall be
              deemed the date of the giving thereof.
                  15.      Artist hereby grants to Producer four (4) separate
              options, each to renew this contract for a one (1) year
              term, such renewal terms to run consecutively beginning at
              the expiration of the initial term, all upon the same terms
              and conditions applicable to the initial period.            Each option
              may be exercised by giving Artist written notice at least
              ten (10) days prior to the commencement of the renewal period
              for which the option is exercised.
                   The royalty rate applicable to any contract year of the
              term shall be the rate for masters recorded during such year
              and for ·Nasters attributable to such period under Paragraph 16
     Q        hereof.
                  16.      If Artist shall record more than the minimum
              number of sides during the term hereof or during any renewal
              term , Producer may , at Producer's election, · apply all or any
              part of the excess sides toward the fulfillment of the
              minimum number of sides specified for the ne xt succeeding
              renewal pe~iod.
                  17.      Artist agree s that during the term hereof, Artist
              will continue Artist's activities in the fi e ld of public
              entertainment, and Artist will endeavor to enhance Artist 1 s
              reputation.

                                              I -27-
          0
     Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 29 of 37   ..


    18.      Artist warrants that he is over the age of twenty-
one (21) years.                                                         0
    19.      Artist acknowledges and agrees that the name
"MTUME" belongs exclu.sively to Producer for the purposes
hereinafter set forth and Producer shall have the right to
use i t and authorize others to do so in connection with the
manufacture, advertising and sale      o~   phonograph records
performed by Artist hereunder during the term of thi s Agreement
and thereafter with respect to records made during the term
hereof, and that Artist shall not, during the term of this
agreement, as a recording artist use or authorize the use of
the above name for said uses in connection with phonograph
recordings, by any person, firm or corporation, or refer to
Artist as a member of any group, without the express written
authorization of Producer which shall not be unreasonably               0
withheld.     In the event that Producer shall enter into an
agreement with CBS Records or its affiliate to furnish to
such en·Li t y Artist ' s services pursuant to . this a greeme nt,
CBS Records or its designee shall be deemed a third p arty
beneficiary with respect to this Paragraph 19 .
    20.     · Artist agrees that in the event, in the opinion of
Artist~   Producer has materially breached this agreement
Artist shall deliver to Producer by registered or certified
mail, return receipt requested, a written notice specifying
all such breache{s) and Producer shall have sixty (60} days




                               -28-                                      0
        Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 30 of 37
    from the receipt by Producer of such written P•tice to cure

    such breach(s}.     In the event that Producer shall enter into

    an agreement with    ~BS   Records or its ' affiliate to furnish to
0   such entity Artist's ·services pursuant to this agreement,

    the aforesaid notice shall also be delivered by Artist by

    registered or certified mail, return receipt requested, to

    CBS Records or its designee, which at its election shall

    have the right to cure such breach.       Such alleged breach(s)

    shall not be grounds for termination of this agreement until
                                       I



    the expiration of said sixty (60) day period and unless

    during said sixty (60) day period Producer or CBS Records or

    its designee has not substantially cured same.

        21.     Producer agrees to pay to Artist, the following

    sums which shall be advances against, ana deductible from,

    any and all royalties and other sums which shall become

Q   payable to Artist pursuant to this aqreement:
        (a)   (i)   Seven Thousand ($7,000) Dollars payable one-half (1/2)

    upon execution of this agreement and the balance upon completion
    of recording by Artist of technically satisfactory Masters constituting

    the first LP phonograph record album to b~ recorded during the first

    contract year of the term;      (ii) Seven Thousand ($7,000) Dollars

    payable ~pon completion of recording by Artist of technically

    satisfactory Masters constituting each LP to be recorded during

    the first contract year of the term subsequent to the first LP

    phonograph recording of the first contract year.

        (b)   Eight Thousand Five Hundred ($8,500) Dollars payable

    upon completion of recording by Artist of technically satisfactory

    Masters constituting each LP phonograph Fecord album to be recorded

~   during the second contract year of th~ term hereof.


                                    -29-
      Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 31 of 37




           (c)   Ten Thousand ($10,000) 'oollars payable upon

completion of recording by Artist of technically         satisfacto~y
                                                                         0
Masters constituting each LP     phonograph·r~cord    album to be

recorded during the third contract year of the term hereof.

           (d)   Twelve Thousand Five Hundred ($12,500)
Dollars payable upon completion of recording. by Artist of

technically satisfactory Masters constituting each LP

phonog·raph record album to be reeorde d during the fourth

contract year of the term hereof.

           (e)   Fifteen Thousand ( $15,000 ) Dollars payable
upon completion of recording by Artist of technically satisfactory

Masters constituting each LP phonograph record album to be

recorded during the fifth contract year of the term hereof.

     22.   (a)   Producer agrees provided ~..rtist is not at any

time in material breach of this agreement, or any part
                                                                         0
thereof, and provided Producer is in receipt of newly

recorded, satisfactory    ~ Masters   (edited and mixed) ready for
Producer's or its designee's manufacture of phonograph

records derived therefrom under Producer's or its designee's

normal release schedule, together with all necessary licenses,
consents, approvals and permissions, to cause the commercial

release in the United States of one (1) LP phonograph record

during each Contract Year within ninety (90) days after the

date Producer shall have delivered or caused to be delivered
such LP to Producer's designee for manufacture and distribution.




                                 -30-
        Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 32 of 37



               (b)    ft is understood and agreed that if, during
0   any Contract Year, Producer shall have failed to cause
    the release in the United States of      t~e   minimum number of

    records provided for in subparagraph (aJ above, Artist shall

    have the right to notify Producer in writing of such failure

    within fifteen (15) days after,the end apP.licable 90-day

    period referred to in subparagraph (a) above.         If Producer

    does· not, within one hundred twenty (1:20) days after

    Producer receives such notice from Artist, cause the com-

    mercial release in the United States of the applicable LP

    not previously released, it is specifically understood and

    agreed that Producer shall have no liability whatsoever to
    Artist, and Artist's only remedy shall he to terminate this

    agreement by written notice to Producer within fifteen (15)
0   days following the expiration of such one hundred twenty
    (120) day period.

         23.   (a)   Artist shall assist Producer in obtaining

    mechanical licenses from the copyright proprietors of musical

    compositions embodied upon the Nasters delivered to Producer

    hereunder, which licenses shall be in the general form

    utilized by The Harry Fox Agency, Inc., or otherwise acceptable

    to Producer.     The mechanical licenses for musical compositions

    recorded pursuant to this agreement which are written or

    composed, in whole or in part, by Artist, or owned or con-

    trolled directly or indirectly, by Artist or by any person,




0                                  -31-
  Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 33 of 37
                                                                           ..

firm or corporation associated or affiliated with Artist

("Controlled Composition") shall be licensed to Producer at
                                                                       0
the rates set forth below and such      mec~anical   licenses shall

also provide that mechanical royalties. shall only be payable

on records for which royalties are payable pursuant to

Paragraph 6 hereof:

                 (i)   Two (2¢) cents per Controlled Compositi on;

                 (ii) Notwithstand i ng the rate specified in

division (i) above, i t is specifical ly understood and agreed

that the maximum copyright royalty rate which.Producer will

be required to pay in respect of an LP phonograph record

album or its equivalent ( 11 LP 11 ) made hereunder, regardless of

the number of Compositions contained thereon, shall be

twenty (20¢) cents.     Without limiting Producer's rights

pursuant to the foregoing, sentence, in the event that an LP
                                                                       0
contains other Compositions in addition · to Controlled Compositions

and the aggregate copyright royalty rate for said LP shall

exceed twenty (20¢) cents, it is specifically understood and

agreed that the aggregate rate for the Controlled Compositions

contained thereon shall be reduced by the aforesaid excess

over twenty (20¢) cents.

           (b)   Notwithstanding anything to the contrary

contained in sub-paragraph (a) above,       i~   is specifically

understood and agreed that in the event legislation increasing

the statutory copyright royalty rate in the United States

shall become effective and, as a result of such legislation,

Producer shall pay any artist then currently under contract

to Producer for such · artist's compositions recorded by him
                                                                       0
 ..      Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 34 of 37




()    for Producer a rate in excess of two (2¢) cents per com-

      position, Producer shall pay Artist in respect of Controlled
      Compositions thereafter recorded by Producer such higher              ·

      rate, but in no event more than the new statutory rate for

      each Controlled Composition.      It is further understood and

      agreed that in the event the applicable copyright royalty

      rate in respect of controlled Compositions licensed by

      Producer hereunder is increased pursuant to the provisions
      of this sub-paragraph {b) , Producer shall similarly increase

      the aggregate copyright royalty rate payable pursuant to the

      provisions of sub-paragraphs (a) (ii) hereof on a propor-

      tionate basis.     This provision shall apply only to Controlled

      Compositions recorded by Producer after the effective date ·

()    of any such legislation.
          24.     Artist agrees to and does hereby indemnify, save
                                               ~

      and hold Producer harmless of and from any and all loss and
      damage (including r e asonable attorneys' fees) drising out of

      or connected with any claim by any one or more third parties

      which is inconsistent with any of the warranties, represen-

      tations, and/or agreements made by Artist herein, and agrees

      to reimburse Producer on demand for any payment made by it at
      any time with respect to any liability or claim to which the

      foregoin~   indemnity applies.    Pending the determination of

      any claim, Company may withhold all sums consistent with

      any such claim due Artist pursuant to the provisions of this


()
  Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 35 of 37



agreement.     The foregoing indemnity shall not apply to
any claimed settled without Artist's consent, which conse nt
                                                                      0
shall not be unreasonably withheld.
   25.       Wherever in this agreement Artist's approval or

consent is required, Producer may require Artist to formally

give or withhold such approval or consent by giving Artist

written notice requesting the same and by furnishing Artist

with the information or material in re spect of which such

approval or consent is sought.       Artist shall give Producer

written notice of approval or disappro val within three (3)
business days after such notice i s rec eiv e d by Artist.

In the event of disapproval or no c o ns en t, the reasons therefor
shall be stated.     Failure to give such notice to Producer

aforesaid shall be deemed to be consent or approval.                  o
   26.       Artist hereby consents and submits to the juris-

diction and venue of the supreme court of the State of New
York, New York County, and the United States District Court

for the Southern District of New York       f~r   the adjudi cation

of any d i spute between Artist and Producer arising out of or

relatip9 to this Agreement or the alleged breach thereof,

and .Artist further agrees that any process of such Courts
issued in connection with the adjudication of any such

dispute may be served upon Artist by certified or registered

mail and that such service by mail shall be of the same

force and effect as if such process had been personally

served upon Artist within New York State.


                              -34-
                                                                      0
..            Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 36 of 37




              27.     Producer.and Artist shall mutually select the
0       individual producer of the masters embodying Artist's                 pe~-

        formances subject hereto.           In the event Producer and Artist

        cannot mutually agree on the selection of an individual

        producer within thirty (30) days from the commencement of
          •                    •                 I
        this agreement or if Producer or Artist wishes to select a

        different producer, and if Producer and Artist cannot

        mutually agree on the selection of a substitute producer
        within thirty (30) days from the date Producer or Artist

        notifies the other of its desire to select a new individual

        producer, then the then current contract year shall be auto-

        matically suspended until such time as a producer is selected,

        and such contract year shall be extended by the number of

        days of such suspension and the dates for the exercise of
0       subsequent options and the commencement of subsequent contract

        years shall be extended accordingly.

                IN WITNESS WHEREOF, the pp.rties hereto have caused this
        Agreement to be executed the day and year first above written.



                                        ZEMBU PRODUCTIONS, INC •

                                            ,_
                                            .



                                       By                                 ·~~L<..--
                                                              .,,

                                         (
                                                     ~TUME   professionally
                                       known         ~ MTUME




c   I
                                                                      !'
   Case 1:18-cv-06037-ER Document 56-1 Filed 02/03/20 Page 37 of 37




                         EXHIBIT    11
                                         A 11                         0
"REBIRTH CYCLE"                                 Gordon Records

"LAND OF THE BLACKS"                            Strata-East Records




                                                                      0




                                                                       0
                                    ..
